342 S.W.3d 371 (2011)
Steven COLVIN a/k/a Stephen Colvin[1] Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95085.
Missouri Court of Appeals, Eastern District, Division Three.
June 7, 2011.
Andrew E. Zleit, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John N. Reeves, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Stephen Colvin appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(2).
NOTES
[1]  On September 28, 2010, this Court granted the movant's motion to correct the court's records to reflect that his name is "Steven" and not "Stephen."